DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 8, 10, 12, 13, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-7, 9, 14, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boesen (US 2018/0279038 A1).
Claim 1. A method, comprising: determining, by one or more processors (Fig.4 and ¶0077, processor 410) based on sensor signals from a pair of earbuds (Fig.4 and ¶0080, sensors 417 measured signals determines the wireless earpieces are utilized by different users), whether the pair of earbuds are being worn by a same user or different users (¶0080 and Fig.5 and ¶0097-¶0099); operating, by the one or more processors based on determining that the pair of earbuds are being worn by the same user (Fig.5 and ¶0098-¶0100, step 506), the pair of earbuds in a first mode (Fig.3 and ¶0065-¶0068, standard mode for single user) so that one or more functions of the pair of earbuds are controlled based on a first set of input settings (¶0068, low power setting); and operating, by the one or more processors based on determining that the pair of earbuds are being worn by different users (Fig.5 and ¶0099, determine standard mode or sharing mode; ¶0101, step 504), the pair of earbuds in a second mode (Fig.3 and ¶0065-¶0069, sharing mode) so that the one or more functions of the pair of earbuds are controlled based on a second set of input settings (Fig.5 and ¶0101, step 508, increase signal strength (power)), the second set of input settings being different from the first set of input settings.
Claim 2. The method of claim 1, further comprising: receiving, by the one or more processors while the pair of earbuds are operating in the first mode, a given input; determining, by the one or more processors, a given command corresponding to the given input according to the first set of input settings; controlling, by the one or more processors based on the given command, a given function of both earbuds of the pair of earbuds (¶0098).
Claim 3. The method of claim 2, further comprising: determining, by the one or more processors, whether the given input is received at a first earbud of the pair of earbuds or a second earbud of the pair of earbuds, wherein controlling the given function of both earbuds is further based on whether the given input is received at the first earbud or the second earbud (¶0098).
Claim 4. The method of claim 1, further comprising: receiving, by the one or more processors while the pair of earbuds are operating in the second mode, a given input at a first earbud of the pair of earbuds; determining, by the one or more processors, a given command corresponding to the given input according to the second set of input settings; controlling, by the one or more processors based on the given command, a given function of the first earbud without affecting a second earbud of the pair of earbuds (¶0098).
Claim 5. The method of claim 1, wherein at least one of the first set of input settings and the second set of input settings includes one or more gesture input settings (¶0082).
Claim 6. The method of claim 1, wherein at least one of the first set of input settings and the second set of input settings includes one or more voice command settings (¶0082).
Claim 7. The method of claim 1, further comprising: activating, by the one or more processors while operating in the first mode, one or more microphones of a first earbud of the pair of earbuds without activating one or more microphones of a second earbud of the pair of earbuds (¶0087).
Claim 9. The method of claim 1, further comprising: activating, by the one or more processors while operating in the second mode, one or more microphones of a first earbud of the pair of earbuds and one or more microphones of a second earbud of the pair of earbuds (¶0087).
Claim 11. The method of claim 1, further comprising: controlling, by the one or more processors while operating in the first mode, the pair of earbuds to have a first set of notification settings; controlling, by the one or more processors while operating in the second mode, the pair of earbuds to have a second set of notification settings, the second set of notification settings being different from the first set of notification settings (¶0108).
Claim 15. A pair of earbuds, comprising: one or more processors configured to: determine, based on sensor signals from the pair of earbuds, whether the pair of earbuds are being worn by a same user or different users; operate, based on determining that the pair of earbuds are being worn by the same user, the pair of earbuds in a first mode so that one or more functions of the pair of earbuds are controlled based on a first set of input settings; and operate, based on determining that the pair of earbuds are being worn by different users, the pair of earbuds in a second mode so that the one or more functions of the pair of earbuds are controlled based on a second set of input settings, the second set of input settings being different from the first set of input settings (see rejection for claim 1).
Claim 16. The pair of earbuds of claim 15, wherein the one or more processors are further configured to: receive, while the pair of earbuds are operating in the first mode, a given input; determine a given command corresponding to the given input according to the first set of input settings; control, based on the given command, a given function of both earbuds of the pair of earbuds (¶0098).
Claim 17. The pair of earbuds of claim 15, wherein the one or more processors are further configured to: receive, while the pair of earbuds are operating in the second mode, a given input at a first earbud of the pair of earbuds; determine a given command corresponding to the given input according to the second set of input settings; control, based on the given command, a given function of the first earbud without affecting a second earbud of the pair of earbuds (¶0098).
Claim 18. The pair of earbuds of claim 15, wherein the one or more processors are further configured to: control, while operating in the first mode, the pair of earbuds to have a first set of notification settings; control, while operating in the second mode, the pair of earbuds to have a second set of notification settings, the second set of notification settings being different from the first set of notification settings (¶0108).
Claim 20. A non-transitory computer-computer-readable storage medium (¶0109) storing instructions executable by one or more processors for performing a method, comprising: determining, based on sensor signals from a pair of earbuds, whether the pair of earbuds are being worn by a same user or different users; operating, based on determining that the pair of earbuds are being worn by the same user, the pair of earbuds in a first mode so that one or more functions of the pair of earbuds are controlled based on a first set of input settings; and operating, based on determining that the pair of earbuds are being worn by different users, the pair of earbuds in a second mode so that the one or more functions of the pair of earbuds are controlled based on a second set of input settings, the second set of input settings being different from the first set of input settings (see rejection for claim 1).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 7, 2022
/SIMON KING/Primary Examiner, Art Unit 2653